The conviction is for the unlawful possession of intoxicating liquors. *Page 481 
The offense was committed prior to the enactment of Chap. 61 of the Acts of the Thirty-seventh Legislature, amending Chap. 78 of the Acts of the 36th Leg., 2nd Called Session, in which amendment the definition of the offense was changed.
An indictment for the possession of intoxicating liquor under the present law can be maintained only where the possession is for the purpose of sale. The insufficiency of the indictment charging the offense of which the appellant is convicted requires that the cause be reversed and the prosecution dismissed. This is conceded by the Assistant Attorney General. See Francis v. State, 90 Tex.Crim. Rep.; 235 S.W. Rep. 580, and Ex parte Mitchum, 91 Tex.Crim. Rep., 237 S.W. Rep. 935-936.
Reversed and dismissed.